Citation Nr: 0615651	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  02-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran and his wife testified at a 
January 2002 hearing before a Decision Review Officer, and 
the certified transcript is of record.

The Board considered this appeal in November 2003.  The Board 
reopened the veteran's claim for service connection for PTSD 
and determined that additional development was required.  It 
ordered the RO to afford the veteran an opportunity to 
provide specific information about any potential stressors 
and forward the information to the United States Armed 
Services Center for Unit Records Research (USASCURR) for 
corroboration.  In two letters dated in May 2004 and January 
2005, the RO encouraged the veteran to provide specific 
information about potential stressors, including the dates, 
unit of assignment, and names of other service members.  The 
veteran did not respond to either letter.  In a December 2005 
Supplemental Statement of the Case, the RO stated that the 
veteran had provided insufficient evidence of his alleged in-
service stressors to attempt verification of those events.  
Accordingly, the Board finds that the RO complied with remand 
directives as far as possible without the veteran's 
assistance, and the claim is properly returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no corroborating evidence of record verifying 
the occurrence of the veteran's alleged in-service stressors.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman¸ 
19 Vet. App. at 486.

In letters dated in October 2001 and May 2004, VA notified 
the veteran of the information and evidence needed to 
demonstrate entitlement to service connection for PTSD, 
including what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

In a letter dated in March 2006, the RO also provided the 
veteran notice of the information and evidence necessary to 
establish the degree of disability and the effective date of 
an award; however, the RO did not reconsider the veteran's 
claim after notifying him of the evidence needed to establish 
those elements of a claim.  The Board finds that this 
deficiency is not prejudicial because service connection for 
PTSD is denied in this decision, and VA will not assign a 
rating or effective date for that disability.  Thus, the 
Board finds that the veteran was effectively notified of the 
information and evidence necessary to substantiate and 
complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, although VA did not 
provide VCAA notice prior to the August 2001 decision on 
appeal, the RO provided notice in October 2001 and May 2004 
and reconsidered the claim in December 2001, March 2002, and 
December 2005.  In Pelegrini, the Court stated that its 
decision did not void or nullify AOJ actions or decisions in 
which VCAA notice was not provided prior to the AOJ decision, 
but merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

The veteran avers that he experienced significant mental 
trauma as a result of service.  The veteran's sister and wife 
stated that they noticed a marked decline in the veteran's 
behavior after his discharge, evidenced by nightmares, 
insomnia, alcohol abuse, irritability, anxiety, paranoia, 
auditory hallucinations, and isolation.  The veteran's wife 
testified that the veteran's mental state, abusiveness, and 
alcoholism strained his personal relationships.  The veteran 
avers that his mental condition precludes employability.  He 
alleges that he masked his trauma with drug and alcohol 
abuse, and he has a history of treatment for polysubstance 
dependence.

The veteran's personnel records indicate that he was 
stationed in Vietnam as a supply clerk from December 1968 to 
December 1969.  There is no evidence of combat service, 
combat-related injuries, or awards indicative of combat 
service.  

The veteran avers that he voluntarily participated-without 
official permission-in several convoy missions after he 
requested but was denied a transfer to the front.  He was 
disciplined for failure to go to an appointed place of duty 
and willful disobedience of an officer on several occasions.  
In November 1969, the veteran was referred for a psychiatric 
evaluation based on concerns about his behavior.  Based on 
his conduct and a pre-service history of arrest and 
disciplinary problems, the examiner diagnosed chronic, 
passive-aggressive reaction manifested by difficulty with 
authority, stubbornness, impulsivity, and poor motivation.  
Commanding officers recommended the veteran's discharge in 
November 1969.  

During hospitalization and treatment from 1972 to 1977, 
physicians diagnosed antisocial personality, mixed 
personality disorder, anxiety disorder attributable to 
alcohol dependence, and paranoid schizophrenia.  The veteran 
did not reference military trauma in relation to his mental 
condition, and in April 1977, he stated that his most 
traumatic in-service experiences involved his use of speed to 
stay awake.  

In a July 1995 statement, the veteran stated that he was 
exposed to enemy mortar rounds once at his base camp.  He 
denied combat experiences or exposure to other types of enemy 
fire.  He stated that he did not see enemy soldiers aside 
from individuals killed while attempting to enter the base 
camp, but he asserted that he heard stories of their cruelty.

In July 1995, a VA physician noted that the veteran was 
lonely, edgy, and irritable and avoided reminders of Vietnam.  
The veteran complained that he experienced flashbacks of in-
service mortar attacks on traveling convoys.  During related 
treatment, VA physicians diagnosed PTSD symptoms with 
psychotic features.  

During a VA examination in October 1997, the examiner noted 
that the veteran did not speak of exposure to mortar rounds 
with a sense of horror, helplessness, or intense fear.  The 
examiner found insufficient evidence to support a diagnosis 
of PTSD, and she opined that the veteran's condition was 
primarily substance related.

The veteran was referred to a PTSD clinic in December 2000.  
He asserted that he felt intense fear during service when he 
was exposed to frequent mortar fire.  He also stated that he 
observed maimed and naked Vietnamese children and learned 
that a sniper killed his close friend during his period of 
service.  He complained of intrusive memories, insomnia, 
flashbacks, chronic depression, irritability, and outbursts 
of anger.  Physicians observed that he was isolated and 
apathetic and avoided reminders of Vietnam.  After the 
veteran's discharge in February 2001, he continued treatment 
for PTSD on an outpatient basis.  He was admitted to a post-
traumatic residential rehabilitation program in October 2004.  

In a statement received in January 2001, the veteran alleged 
that he served as a gunner on military convoys, where he 
observed several dead bodies and was exposed to frequent 
enemy fire.  He maintained that, during one convoy mission, 
soldiers in a truck directly in front of him were injured 
when the vehicle struck a land mine.  The veteran asserted 
that he was also distressed when he learned that United 
States soldiers monitored his base camp because of concerns 
about potential riots among black soldiers after the death of 
Martin Luther King, Jr.  He avers that this scrutiny, coupled 
with the veteran's observation of overt racism in the 
military, made him concerned about potential targeting of 
Hispanic soldiers.

During a VA examination in June 2001, the veteran alleged 
that he saw "massive" numbers of corpses during convoy 
travel and supply delivery.  The examiner noted that the 
veteran's level of traumatic stress in relation to those 
events was moderately high and met Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) stressor criteria.  The 
examiner observed that the veteran exhibited frequent and 
moderately severe PTSD symptoms and experienced significant 
changes in functional status and quality of life as a result 
of his military trauma.  The examiner opined that no disorder 
other than PTSD could cause those changes.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Personality disorders 
are not diseases or injuries for disability compensation 
purposes.  See 38 C.F.R. § 4.9.  Service connection for PTSD 
requires medical evidence of a current diagnosis of PTSD, 
medical evidence of a link between current symptoms and an 
in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  

VA physicians diagnosed PTSD related to the trauma of 
observing dead bodies and experiencing mortar fire.  A 
diagnosis of PTSD by a mental-health professional is presumed 
to have been made in accordance with applicable DSM-IV 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor.  See Cohen, 10 Vet. App. at 
140.  Therefore, if corroborated by evidence of record, the 
Board may presume the sufficiency of the veteran's alleged 
stressors.  

The veteran's personnel records indicate that the veteran was 
a supply clerk, and there is no evidence that he served on 
convoys or as a gunner.  Although service records are not the 
only potential source from which to verify the occurrence of 
in-service stressors, available service records must support 
and not contradict the veteran's testimony concerning 
noncombat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

Furthermore, VA is unable to reconcile the veteran's service 
records and his description of traumatic experiences because 
the veteran has not provided adequate information about his 
alleged military activities.  In letters dated in July 1997, 
July 2000, May 2004, and January 2005, VA encouraged the 
veteran to provide specific details about potential stressors 
to allow VA to corroborate those descriptions. The veteran 
did not provide precise facts to support his allegations.  
The veteran's relative inconsistency in his description of 
his alleged stressors further complicates verification of his 
assertions.  Therefore, based on evidence of record, VA 
cannot ascertain whether the veteran was exposed to traumatic 
events during service.

The Board cannot rely exclusively upon the veteran's 
uncorroborated testimony to verify his description of 
noncombat stressors.  See Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  Moreover, the Board cannot rely upon post-
service medical evidence linking the veteran's allegations to 
his current symptomatology, particularly because physicians 
relied upon the veteran's uncorroborated description of in-
service events.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (stating that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (noting that the Board is 
not bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran).  
Consequently, because there is no evidence of record 
corroborating the veteran's description of in-service 
stressors, service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


